Case 2:18-cv-00656-RAJ-DEM Document 94 Filed 11/27/19 Page 1 of 3 PageID# 1494




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                              NEWPORT NEWS DIVISION


  Trans-Radial Solutions, LLC

                                  Plaintiffs,
                                                          Case No. 2:18-cv-00656-RAJ-DEM
                          v.

  Burlington Medical, LLC, Mr. John Williams,
  Fox Three Partners, LLC, and Phillips Safety
  Products, Inc.

                                 Defendants.

    DEFENDANT JOHN WILLIAMS’ UNOPPOSED MOTION FOR CONTINUANCE

        Defendant, John Williams, through undersigned counsel, respectfully requests a

 continuance of the current trial date to accommodate undersigned counsel’s military reserve

 obligations, which necessitate his attendance at an exercise in Okinawa in late January. In

 support of this motion, undersigned counsel further states:

        1.      I am active in the United States Marine Corps as a reservist. I served seven years

 active and then fifteen years in the reserves to date. I hold the rank of colonel and specialize in

 operational law. I have served as branch head of an operational law training group and expected

 to continue in this billet for another year. Instead, I will begin to serve as the reserve counterpart

 for Marine Forces stationed on Okinawa (III MEF). I am in communication with my active duty

 counterpart and there is significant interest to have me travel to Okinawa in January 2020 to

 support a bilateral exercise with the Japanese Defense Force. Complicating this is the fact that I

 have a required period of training to complete each year and my new command, III MEF, would

 like me to use this training to support the exercise which is scheduled for late January 2020 in

 Okinawa and on mainland Japan.
Case 2:18-cv-00656-RAJ-DEM Document 94 Filed 11/27/19 Page 2 of 3 PageID# 1495




         2.      The above-captioned matter is currently set for trial commencing on January 28,

 2020. See ECF No. 45 (Rule 16 Scheduling Order) ¶ 1. Fact discovery is set to close on

 December 19, 2919, with pre-trial disclosures to be exchanged on or before December 27, 2019.

 Id. ¶¶ 3, 5. A final pretrial conference is scheduled for January 13, 2020. Id. ¶ 7.

         3.      I have contacted counsel for the other Parties in this action, and they do not

 oppose a short continuance, which would permit me to participate in the upcoming military

 exercise.

         4.      A short continuance may also help conserve judicial resources, and lessen the

 total costs of this litigation, by providing additional time for the Parties to submit summary

 judgment briefing following the close of fact discovery on December 19, 2019.

         5.      Summary judgment may significantly reduce the issues that remain for trial, by

 paring down the counts that remain at issue in this litigation. Plaintiff initially asserted thirteen

 counts against the Defendants, ten of which named Mr. Williams. ECF No. 1 (Complaint). Three

 counts were subsequently dismissed in their entirety, and one (Count Ten—Breach of Contract)

 was dismissed as to Mr. Williams. ECF No. 58 (Order regarding Motion to Dismiss). Six counts

 now remain pending against Mr. Williams, with ten counts remaining in total. Id.

         6.      Defendants intend to seek summary judgment as to all counts that remain pending

 against Mr. Williams. Defendants also expect they will move to strike Plaintiff’s proposed expert

 testimony regarding damages.

         7.      Addressing the damages sought by the Plaintiff and resolving many if not all of

 the remaining counts through summary judgment will significantly reduce the issues that remain

 in dispute. A short continuance will conserve resources by permitting key issues to be resolved




                                                    2
Case 2:18-cv-00656-RAJ-DEM Document 94 Filed 11/27/19 Page 3 of 3 PageID# 1496




 before the Parties must engage in extensive pre-trial preparation to address arguments that are

 unlikely to survive summary judgment.

        WHEREFORE, Defendant John Williams, thorough undersigned counsel, respectfully

 requests the Court grant his unopposed request for a continuance.



 Dated: November 27, 2019                     Respectfully submitted,

                                               /s/ David B. Ashe                              _
                                              David B. Ashe (Va. Bar No. 41259)
                                              Alperin Law, PLLC
                                              500 Viking Drive, Suite 202
                                              Virginia Beach, VA 23452
                                              Telephone: 757 490 3500
                                              Fax:           757 233 3600
                                              Virginia Beach, VA 23462
                                              Email: david.ashe@alperinlaw.com

                                              Attorney for Defendant John Williams



                                 CERTIFICATE OF SERVICE

         Undersigned counsel certifies that on 27 Nov 2019, Defendant s counsel’s Response to
 Interrogatories was delivered electronically via the Court’s ECF to all counsel, Plaintiff’s
 counsels, Jeremy M. Stipkala (Fed. Id. No. 10479), Virginia Bar No. 83345 and Bernard S.
 Klosowski, Jr. (Fed. Id. No. 9251) Pro Hac Vice pending, THRIVE IP Intellectual Property Law
 Firm, 5401 Netherby Lane, Suite 1201, North Charleston, SC 29420, Tel: 843.580.9057 Fax:
 866.747.2595, Jeremy.Stipkala@Thrive-IP.com, Ben.Klosowski@Thrive-IP.com; W. Ryan
 Snow, Esq., Crenshaw, Ware & Martin, 150 West Main Street, Suite 1500, Norfolk, Virginia
 23510, 757 623 3000, wrsnow@cwm-law.com; W. Ryan Snow, Esq., Crenshaw, Ware &
 Martin, 150 West Main Street, Suite 1500, Norfolk, Virginia 23510, 757 623 3000,
 dhartnett@cwm-law.com; and also to remaining Defendants’ counsel, Rebecca S. LeGrand
 (VSB No. 89859), LeGrand Law, PLLC, 1775 Eye Street NW, Suite 1150, Washington, DC
 20006, Tel: (202) 587-5725, rebecca@legrandpllc.com.

                                              /s/ David B. Ashe                               _
                                              David B. Ashe
                                              Attorney for Defendant John Williams




                                                 3
